329 U.S. 710
67 S.Ct. 365
91 L.Ed. 617
Marvin GAYES, petitioner,v.The STATE OF NEW YORK.
No. 405.
Supreme Court of the United States
December 16, 1946

Petitioner pro se.
Mr. Nathaniel L. Goldstein, Atty. Gen. of New York, for respondent.


1
The motion for leave to proceed in forma pauperis is granted. The petition for writ of certiorari to the County Court of Monroe County, State of New York, is also granted. It is ordered that Herbert Wechsler, Esquire, of New York City, a member of the Bar of this Court, be appointed to serve as counsel for the petitioner in this case.